               Case 3:18-cv-07280-SK Document 18 Filed 04/19/19 Page 1 of 5


 1   Robert E. Camors (CA Bar No. 121204)
     bobcamors@camorslaw.com
 2   Law Offices Of Bob Camors
     1501 The Alameda, Suite 210
 3
     San Jose, California 95126
 4   Telephone: 408-573-5744
     Facsimile: 408-573-5743
 5   bobcamors@camorslaw.com
 6   Attorney for Defendants
 7   Horizon Global Americas Inc. and
     The AMES Companies, Inc.
 8

 9
                                              UNITED STATES DISTRICT COURT
10
                                          NORTHERN DISTRICT OF CALIFORNIA
11

12
     Cassar Industries, Inc., doing business as                        Case No.: 3:18-cv-7280-SK
13   FlexSweep Industries,
                                                                       DEFENDANTS’ ANSWER TO
14                                                                     PLAINTIFF’S COMPLAINT
                                   Plaintiff,
15                                                                     DEMAND FOR JURY TRIAL
               v.
16                                                                     Honorable Sallie Kim
     Horizon Global Americas Inc., doing business as
17   Cequent Consumer Products,

18   The AMES Companies, Inc., doing business as
     Harper Brush Works,
19

20                                 Defendants.
21

22             For its answer to the complaint (ECF #1) of plaintiff Cassar Industries, Inc., Defendants

23   Horizon Global Americas Inc. (“Horizon”) and The AMES Companies, Inc., state:
24
               1.        Upon information and belief, admitted.
25
               2.        Defendants admit that Horizon is a Delaware corporation with a principal place of
26
     business in Michigan. Otherwise, Defendants deny the allegations in paragraph 2.
27
               3.        Admitted.
28



     Defendants’ Answer to Plaintiff’s Complaint 3:18-cv-7280-SK   1
               Case 3:18-cv-07280-SK Document 18 Filed 04/19/19 Page 2 of 5


               4.        The allegations of the complaint are insufficiently definite and certain to allow
 1

 2   Defendants to admit or deny this allegation and, on that basis, Defendants deny the allegations of this

 3   paragraph of the complaint.

 4                                     First Count (Contributory Trademark Infringement)
 5
               5.        Defendants incorporate by reference each and every response contained in Paragraphs
 6
     1-4 of this Answer as though fully set forth herein.
 7
               6.        Defendants lack sufficient information or belief to allow them to admit or deny the
 8
     allegations of paragraph 6 of the complaint and, on that basis, deny them.
 9

10             7.        Defendants admit that Plaintiff sold its connectors to Defendants, but otherwise deny

11   the allegations in paragraph 7.
12             8.        Defendants lack sufficient information or belief to allow them to admit or deny the
13
     allegations of paragraph 8 of the complaint and, on that basis, deny them.
14
               9.        Denied.
15
               10.       Defendants lack sufficient information or belief to allow them to admit or deny the
16

17   allegations of paragraph 10 of the complaint and, on that basis, deny them.

18             11.       Defendants admit that they stopped using Plaintiff’s connectors in their products, but

19   otherwise deny the allegations in paragraph 11.
20             12.       Denied.
21
               13.       Denied.
22
               14.       Denied.
23
               15.       Denied.
24

25                                                 Second Count (False Description)

26             16.       Defendants incorporate by reference each and every response contained in Paragraphs

27   1-15 of this Answer as though fully set forth herein.
28
               17.       Admitted.


     Defendants’ Answer to Plaintiff’s Complaint 3:18-cv-7280-SK   2
               Case 3:18-cv-07280-SK Document 18 Filed 04/19/19 Page 3 of 5


               18.       Denied.
 1

 2             19.       Denied.

 3             20.       Denied.

 4             21.       Denied.
 5
                                                               Prayer for Relief
 6
               1.        Denied.
 7
               2.        Denied.
 8
               3.        Denied.
 9

10                                                          Affirmative Defenses

11             1.        Plaintiff’s claims are barred, in whole or in part, for failure to state a claim upon which
12   relief may be granted.
13
               2.        Plaintiff is barred from pursuing its claims in the Northern District of California
14
     because venue is improper and the Complaint should be dismissed under Rule 12(b)(3) of the Federal
15
     Rules of Civil Procedure or, in the alternative, transferred to the proper venue.
16

17             3.        Plaintiff lacks standing to assert the claims alleged herein.

18             4.        Plaintiff lacks privity required to assert the claims alleged herein.

19             5.        Plaintiff incurred no damages proximately caused by any acts or conduct of
20   Defendants.
21
               6.        Plaintiff has no adequate remedy at law.
22
               7.        Plaintiff failed to mitigate any alleged damages.
23
               8.        Plaintiff’s claims are barred by the equitable doctrines of waiver, estoppel, and laches.
24

25             9.        Defendants reserve the right to raise additional affirmative defenses as they become

26   known through discovery or otherwise, and hereby reserve the right to amend their answer and

27   affirmative defenses to assert any such defense.
28



     Defendants’ Answer to Plaintiff’s Complaint 3:18-cv-7280-SK   3
               Case 3:18-cv-07280-SK Document 18 Filed 04/19/19 Page 4 of 5


 1                                                                 Respectfully submitted,
 2

 3   Dated: April 19, 2019                                         /s/ Robert E. Camors, Jr.
                                                                    Robert E. Camors (CA Bar No. 121204)
 4
                                                                    Law Offices Of Bob Camors
 5                                                                  1501 The Alameda, Suite 210
                                                                    San Jose, California 95126
 6
                                                                   Attorney for Defendants
 7                                                                 Horizon Global Americas Inc. and
 8                                                                 The AMES Companies, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Defendants’ Answer to Plaintiff’s Complaint 3:18-cv-7280-SK      4
               Case 3:18-cv-07280-SK Document 18 Filed 04/19/19 Page 5 of 5


 1                                                  DEMAND FOR JURY TRIAL
 2

 3             Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Civil L.R. 3-6(a), Defendants
 4   demand a jury trial on all issues triable to a jury in this action.
 5

 6
     Dated: April 19, 2019                                         /s/ Robert E. Camors, Jr.
 7
                                                                    Robert E. Camors (CA Bar No. 121204)
 8                                                                  Law Offices Of Bob Camors
                                                                    1501 The Alameda, Suite 210
 9                                                                  San Jose, California 95126
                                                                    bobcamors@camorslaw.com
10

11                                                                 Attorney for Defendants
                                                                   Horizon Global Americas Inc. and
12                                                                 The AMES Companies, Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Defendants’ Answer to Plaintiff’s Complaint 3:18-cv-7280-SK      5
